Judgment, insofar as appealed from, unanimously reversed, on the law, without costs, in accordance with the following memorandum: Special Term lacked authority to grant sua sponte relief (see, Ressis v Mactye, 98 AD2d 836; De Pan v First Natl. Bank, 98 AD2d 885, 886). There is no stipulation in the record permitting the court to ignore proper procedure. (Appeal from judgment of Supreme Court, Onondaga County, Miller, J. — declaratory judgment.) Present — Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.